Filed 8/29/16 P. v. Wooten CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B266670

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA136317)
         v.

REGINALD JOHN WOOTEN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, John
Joseph Cheroske, Judge. Affirmed.
         Laini Millar Melnick, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.


                                          _______________________
       Reginald John Wooten was charged in an information with one count each of
assault with a deadly weapon (Pen. Code,1 § 245, subd. (a)(1); count 1), assault by means
of force likely to produce great bodily injury (§ 245, subd. (a)(4); count 2) and to benefit
a criminal street gang within the meaning of section 186.22, subdivision (b)(1)(A), and
assault with a firearm (§ 245, subd. (a)(2); count 3). The information further charged
four counts of making a criminal threat (§ 422, subd. (a); counts 4 through 7). It was
specially alleged that, with the exception of count 2, the offenses were committed to
benefit a criminal street gang within the meaning of section 186.22, subdivision
(b)(1)(B), and that, with the exception of counts 1 and 2, a principal in the commission of
the offenses was armed with a firearm (a handgun) pursuant to section 12022,
subdivision (a)(1). As to all counts it was specially alleged that Wooten had suffered one
prior serious or violent felony conviction under the Three Strikes law (§§ 667, subds. (b)-
(j), 1170.12). Wooten pleaded not guilty to the charges and denied the special
allegations.
       On July 9, 2015, Wooten agreed to plead no contest to assault with a deadly
weapon (count 1), assault with a firearm (count 3) and to two counts of making a criminal
threat (counts 4 and 5) and to admit the attendant gang (§ 186.22, subd. (b)(1)(B)) and
prior strike enhancement allegations. At the time he entered his plea, Wooten was
advised of his constitutional rights and the nature and consequences of the plea, which he
stated he understood. Wooten’s counsel joined in the waivers of his constitutional rights.
The trial court expressly found Wooten’s waivers, plea and admissions were voluntary,
knowing and intelligent.
       The trial court sentenced Wooten in accordance with the negotiated plea
agreement to an aggregate state prison term of 16 years, four months consisting of eight
years for assault with a deadly weapon (the four-year upper term doubled under the Three
Strikes law), plus five years for the gang enhancement, plus two consecutive terms of



1      Statutory references are to the Penal Code.


                                              2
eight months (one third the two-year middle term) for making a criminal threat. The
remaining counts and special allegations were stricken pursuant to the negotiated
agreement. The court awarded presentence custody credit of 285 days and ordered
Wooten to pay statutory fines, fees and assessments.
       Wooten filed a timely notice of appeal in which he checked the preprinted boxes
indicating his appeal was based on “the sentence or other matters occurring after the
plea” and challenged “the validity of the plea or admission.” In his request for a
certificate of probable cause, which the trial court denied, Wooten asserted his attorney
had coerced him to accept the negotiated plea and had rendered constitutionally
ineffective assistance.
       We appointed counsel to represent Wooten on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised.2 On April 14,
2016, we advised Wooten he had 30 days within which to personally submit any
contentions or issues he wished us to consider. We have not received a response.
       A criminal defendant who appeals following a plea of no contest or guilty without
obtaining a certificate of probable cause can only challenge the denial of a motion to
suppress evidence or raise grounds arising after the entry of the plea that do not affect the
plea’s validity. (Cal. Rules of Court, rule 8.304(b)(1).) Wooten did not file a motion to
suppress evidence; and the record fails to demonstrate Wooten’s trial counsel rendered
ineffective assistance at any time during the proceedings. (Strickland v. Washington
(1984) 466 U.S. 668 [104 S.Ct. 2052, 80 L.Ed.2d 674].) With respect to other potential
sentencing or post plea issues for which no certificate of probable cause is required
because they do not in substance challenge the validity of the plea (Cal. Rules of Court,
rule 8.304(b)(4)(B)), we have examined the entire record and are satisfied Wooten’s
appellate attorney has fully complied with the responsibilities of counsel and no arguable


2      Appellate counsel also filed a petition for writ of mandate challenging the trial
court’s denial of Wooten’s request for a certificate of probable cause, which we
summarily denied.


                                              3
issue exists. (Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145
L.Ed.2d 756]; People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979)
25 Cal.3d 436, 441-442.)


                                    DISPOSITION
      The judgment is affirmed.



                                                GARNETT, J.*


We concur:



             ZELON, Acting, P. J.



             SEGAL, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            4